DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Claims 1, 9, and 11 were amended. Claims 1, 9, and 11-21 are pending in the application, with claims 13 and 16-21 currently withdrawn. Claims 1, 9, 11-12 and 14-15 are subject to examination below.

Rejections Withdrawn
The § 103 rejections based on Jing et al. in view of Kossiakoff et al. are withdrawn, as well as those based on Kossiakoff as primary reference. 

At least SEQ ID NO:1, SEQ ID NO:14, and SEQ ID Nos 62-68 of Kossiakoff do in fact comprise instant SEQ ID NO:1, and the reference suggests multimers in which the sequences are linked up to at least 10 copies [0059], [0061], [0226]-[0227]. See the examiner’s search results via SCORE.
However, a review of Kossiakoff indicates that although the noted sequences do contain SEQ ID NO:1, they appear to do so in the context of sequence which are already multimers, containing copies of other sequences in addition to SEQ ID NO:1. Thus, although Kossiakoff suggests linking up to 10 copies, although SEQ ID NO:1 could be included, there is insufficient direction to a protein comprising 8-20 repeats of SEQ ID NO:1. For example, SEQ ID NO:62 of Kossiakoff contains SEQ ID NO:1 as one of 3 protein G units, thus if one were to construct up to 10 protein G units including SEQ ID NO:62, it would not necessarily be the case that the resulting construct would contain 8 repeats of SEQ ID NO:1 (it might contain for example only 3-4).
For the above reasons, the art rejections including Kossiakoff are withdrawn.

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
Claim 9, “the one or more linker” should apparently read “the one or more linkers” (use plural, to be consistent with claim 1).
Claim 11, line 3, please remove the hyphen between the words “and” and “the”, which seems to be a typographical error.

Specification
The amendment filed 2/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant amended the specification at [0061] as follows:

    PNG
    media_image1.png
    214
    886
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    880
    media_image2.png
    Greyscale

	Counsel states in the accompanying reply that the above changes represent correction of an obvious error in the numbering of the amino acid fragments C1-C3. Applicant refers to the known sequence of protein G in the art as provided in “Supplementary document 1” and submits that the ordinary artisan is able to understand that the original description contains obvious errors.
but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
	In this case, it is not apparent that the change represents correction of an “obvious error” or that the current amendments represent the appropriate correction as would have been recognized by the ordinary artisan. 
There is insufficient evidence to show that what is in the original specification would have been recognized as an obvious error and that the correction made would also have been recognized as the appropriate one. For example, there is no evidentiary showing to support that the C1-C3 fragments had a universally accepted common meaning and were well-known in the art to correspond to the amino acid sequences as now recited. Based on the evidence currently of record, it cannot be ruled out (for example) that different researchers may define the boundaries of these fragments in different ways.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN106146627) in view of Lee et al. (KR20130074621).
Jing et al. is not in the English language, however, English language translations from Espacenet Patent Translate and from Google Patents are of record. Similarly, a translation for Lee et al. (KR20130074621) from Espacenet Patent Translate is already of record (PTO-892 mailed 8/14/2019).
Jing et al. teach an Fc specific binding protein that comprises 3 to 6 repeating C2 segments of Protein G (see Fig. 1 and translation from Espacenet Patent Translate, especially at the abstract; numbered page 2; Summary of the Invention on numbered page 4). A polypeptide containing a number of hydrophilic amino acids is added between the C2 segments (i.e., one or more linkers that link the repeats to each other in a consecutive fashion; see especially Fig. 1 and the translation from Espacenet Patent Translate at the abstract and at numbered page 8, last paragraph).
Jing et al. teach that the amino acid sequence of the C2 segment is shown in SEQ ID NO:4 of the sequence listing (translation from Espacenet Patent Translate at the abstract and at numbered page 4). It can be seen that SEQ ID NO:4 of Jing et al. is identical to instant SEQ ID NO:1 (Jing et al. in the original on page 16). See also the following alignment, which is excerpted from the Examiner’s sequence search results for SEQ ID NO:1, Result 15 in Search Result 20190603_072849_us-15-649-184-1.rag:

BDR33765
ID   BDR33765 standard; protein; 55 AA.
AC   BDR33765;
DT   04-MAY-2017  (first entry)
DE   Streptococcus sp. protein G C2 repeat region, SEQ 4.
KW   antibody detection; antibody isolation; antibody purification; elisa;
KW   immunoaffinity chromatography; protein G; protein detection.
OS   Streptococcus sp.
CC PN   CN106146627-A.
CC PD   23-NOV-2016.
CC PF   31-MAR-2015; 2015CN-10149331.
PR   31-MAR-2015; 2015CN-10149331.
CC PA   (SHAN-) SHANGHAI YELI BIOTECHNOLOGY CO LTD.
CC PI   Sun Z,  Ye L,  Ying Y;
DR   WPI; 2016-80585L/17.
XX
CC PT   Fc-specific binding protein used in enzyme-linked immunosorbent assay of 
CC PT   immunoglobulin G antibody or antigen, comprises 3-6 repeating C2 segments
CC PT   where each C2 segment contains polypeptide having 1 and 12 hydrophilic 
CC PT   amino acids.
CC PS   Claim 1; SEQ ID NO 4; 19pp; Chinese.
XX
CC   The present invention relates to a novel Fc binding protein (FcBP), 
CC   useful in an ELISA of IgG antibody or antigen and in detecting the 
CC   antibodies or antigens. The Fc-specific binding protein comprises 
CC   sequence of SEQ ID NO: 4 (see BDR33765). The invention also provides: a 
CC   gene encoding the Fc-specific binding protein; a composition comprising a
CC   recombinant expression plasmid comprising the gene; a method for 
CC   preparing the Fc specific binding protein; an immunoglobulin G affinity 
CC   chromatography medium comprising a solid-phase medium and Fc specific 
CC   binding protein coupled to solid medium; and a method for preparing 
CC   immunoglobulin G (IgG) affinity chromatography medium. The IgG affinity 
CC   chromatography medium is useful for isolating and purifying IgG antibody 
CC   and monoclonal antibody.
XX
SQ   Sequence 55 AA;

  Query Match             100.0%;  Score 287;  DB 23;  Length 55;
  Best Local Similarity   100.0%;  
  Matches   55;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TYKLVINGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 55
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TYKLVINGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 55


Jing et al. therefore teach a protein comprising 3-6 repetitive C2 segments (SEQ ID NO:1), including a protein that comprises 4 repeat C2 segments (Fig. 1 and translation from 
Jing et al. differs from the claimed invention in that it does not specifically teach a tandemly repeated protein that comprises 8-20 repeats of SEQ ID NO:1.
However, Lee et al. teach analogous multimeric protein G constructs linked through linkers, in which 2 to 10 protein G monomers are linked together through a linker [0024]-[0026], [0066], [0085]. As in Jing et al., the protein G monomers are tandemly or consecutively linked (see Drawings on pages 12-13). As explained by Lee et al., protein G is used to specifically bind to the Fc region of an antibody, in order to orient the antibody during immobilization to a solid substrate [0005]. A person skilled in the art will be able to prepare a protein G polymorphism using an appropriate number of monomers depending on the kind of a test substance, an antibody and the like [0026]. 
Therefore, although Jing et al. suggest 3-6 repetitive C2 segments (SEQ ID NO:1) and not 8-20 repeats, absent evidence of criticality it would have been obvious to one of ordinary skill in the art to modify the tandemly repeated proteins of Jing et al. so as to have for example up to 10 repetitive C2 segments (SEQ ID NO:1) out of the course of routine optimization, namely by optimizing within the prior art range 2-10 repeats as suggested by Lee et al. Furthermore, as Lee et al. envision that an appropriate number of monomers can be chosen depending on the kind of a test substance, an antibody and the like, one of ordinary skill in the art would have found it obvious to arrive at for example 8 or 10 repeats by varying the number of repeats within the prior art range when seeking to detect different test substances or when seeking to immobilize different antibodies, for example.

The examiner notes that it is also possible to analyze the teachings of Lee et al. in view of Jing et al.
In particular, Lee et al. as above teach multimeric protein G constructs, in which 2-10 repeats of a protein G sequence are tandemly/ consecutively linked together through one or more linkers. Lee et al. teaches 2-10 repeats, which overlaps the instantly claimed range of 8-20 repeats.
However, Lee et al. is silent as to the particular amino acid sequence of the protein G monomeric units, and thus fail to specifically teach 8-20 repeats of SEQ ID NO:1.
Jing et al. teaches an Fc-specific binding protein made up of repeating C2 segments, which have the amino acid sequence of SEQ ID NO:1 as discussed above. Jing et al. teach that such C2 segments are capable of binding specifically to the Fc portion of IgG (abstract and page 2 of Espacenet translation, second-to-last paragraph). Jing et al. teach that full-length protein G has disadvantages such as poor solubility, which brings obstacles for purification and separation of protein products (page 3). For this reason, Jing et al. teach that their Fc-specific binding proteins, being made up of repetitive C2 segments linked by hydrophilic linkers, are advantageous and can be specifically bound with IgG and widely applied to various methods (abstract).
Therefore, it would also have been obvious to arrive at the claimed invention by employing SEQ ID NO:1 as the monomeric protein G sequence in the multimeric protein G 
One skilled in the art would have had a reasonable expectation of success as Jing et al. taught that repetitive SEQ ID NO:1 segments are capable of specifically binding IgG-Fc, which is the same purpose for which the protein G multimers were used in the constructs of Lee et al.
With respect to claims 14-15, Jing et al. further teach use of their tandemly repeated Fc-specific binding protein in ELISA assays to detect IgG, whereby IgG, the Fc-specific binding protein, and peroxidase-labeled secondary anti-rabbit anti-human IgG were bound in a complex (translation from Espacenet Patent Translate at the abstract; numbered page 6; Example 5; claims 8 and 10), thereby reading on multiple antibodies bound to a tandemly repeated protein. The labeled secondary antibody for example would read on a detection antibody. 
In the alternative, Jing et al. teach that C2 segment of protein G has one binding site for IgG (translation from Espacenet Patent Translate at numbered pages 3-4), such that when repeated C2 segments are included as per the reference teachings as above, it would necessarily flow that multiple IgG antibodies from the sample would be bound to the tandemly repeated protein containing multiple C2 protein G segments.
Furthermore, the specification does not contain a specific or limiting definition for “detection antibody” and “capture antibody”, and no specific structures or additional limitations 
Similarly, Lee et al. teach that multiple antibodies can bind to their multimeric protein G constructs ([0087]; drawings on pages 22-13). Lee et al. envision that the immobilized antibodies (immobilized on the multimeric protein G constructs) could then be used in detection, for binding to analytes such as E. coli [0089]. Thus, the bound antibodies could be regarded as capture antibodies.
With respect to claim 9, Lee et al. suggest linkers including (GGGGS)3 [0025], [0066],  thus, the linker would comprise “an” amino acid sequence of GGGSG (namely GGGS). Additionally, the (GGGGS)3 linker would also comprise the sequence of GGGSG (SEQ ID NO:2) by virtue of GGGGS being repeated 3 times. It would have been obvious to employ this Gly-Ser linker as taught by Lee et al. in the protein G multimeric constructs of Lee et al. and Jing et al. because of their art-recognized suitability for the same purpose. Furthermore, one skilled in the art would have had a reasonable expectation of success as Jing et al. taught that their repeating C2 segments can be linked by hydrophilic amino acids (abstract), which describes both glycine (as also expressly taught by Jing et al.) and serine.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN106146627) in view of Lee et al. as applied to claim 1 above, and further in view of Carter et al. (U.S. 2002/0082411 A1).
Jing et al. is as discussed above, who teach polypeptides containing a number of hydrophilic amino acids added between the C2 segments (i.e., one or more linkers that link the repeats to each other; see especially translation from Espacenet Patent Translate at the abstract and at numbered page 8, last paragraph) and further teach that the hydrophilic amino acids are selected from one or more of five amino acids including glycine (abstract and translation from Espacenet Patent Translate at numbered page 4), and therefore proteins that include glycine as part of the linker would have been immediately envisioned by the ordinary artisan. 
However, Jing et al. fail to specifically teach that the linker comprises an amino acid sequence of SEQ ID NO:2 or SEQ ID NO:3. Lee et al. does teach a glycine/serine linker, specifically (GGGGS)3, as addressed above, but the present rejection is also being made in the interest of compact prosecution.
In addition, Jing et al. suggest 3-6 repetitive C2 segments (abstract and claim 1) and teach SEQ ID NO:4 which is identical to instant SEQ ID NO:1 (Jing et al. in the original on page 16), but the reference does not specifically teach 8 repeats.
Carter also pertains to multimeric/ tandemly repeated proteins made up of repeated domains separated by linkers [0008], [0029]. Carter et al. teach linkers containing flexible residues (e.g. glycine) and polar residues (e.g. serine) [0046], including the linker GGGSG (i.e., SEQ ID NO:2) (Carter et al. at claims 24 and 36).

It would have been further obvious to one of ordinary skill in the art to select the GGGSG linker as taught by Carter et al. when preparing the tandemly repeated proteins of Jing et al. and Lee et al. because the selection of a known linker for its known purpose would have been obvious. More particularly, Jing et al. call for a linker that includes hydrophilic amino acids and further suggest the inclusion of glycine, Lee similarly exemplifies a hydrophilic glycine/serine linker; and Carter et al. teach serine as a polar (hydrophilic) amino acid that can be included together with glycine in the GGGSG linker for the purpose of linking together multiple repeated peptide units in tandem in a multimeric protein, which is the same purpose for which the linker is used by Jing et al. and Lee et al.
Accordingly, one skilled in the art would have had a reasonable expectation of success in employing the linker of Carter et al. in the tandemly repeated proteins of Jing et al. and Lee et al. 
As above, although Jing et al. suggest 3-6 repetitive C2 segments (SEQ ID NO:1) and not 8, absent evidence of criticality it would have been obvious to one of ordinary skill in the art to modify the tandemly repeated proteins of Jing et al. so as to have (for example) 8 repetitive C2 segments (SEQ ID NO:1) out of the course of routine optimization, namely by optimizing within the prior art range of up to 2-10 repeats as suggested by Lee et al. One skilled in the art would have had a reasonable expectation of success as Lee et al. taught that a person skilled in the art “will be able to prepare a protein G polymorphism using an appropriate number of monomers”, and specifically suggest multimers made up of 2-10 monomers.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN106146627) in view of Lee et al. as applied to claim 1 above, and further in view of Carter et al. (U.S. 2002/0082411 A1) and Mackiewicz et al. (WO 2009/095033 A1).
Jing et al. is as discussed above, who teach polypeptides containing a number of hydrophilic amino acids added between the C2 segments (i.e., one or more linkers that consecutively link the repeats to each other; see especially translation from Espacenet Patent Translate at the abstract and at numbered page 8, last paragraph) and further teach that the hydrophilic amino acids are selected from one or more of five amino acids including glycine (abstract and translation from Espacenet Patent Translate at numbered page 4), and therefore proteins that include glycine as part of the linker would have been immediately envisioned by the ordinary artisan. 
However, Jing et al. fail to specifically teach a protein comprising SEQ ID NO:4, which is a protein comprising 8 repeats of SEQ ID NO:1 linked by specific linkers. 
Carter also pertains to multimeric/ tandemly repeated proteins made up of repeated domains separated by linkers [0008], [0029]. Carter et al. teach linkers containing flexible residues (e.g. glycine) and polar residues (e.g. serine) [0046], including the linker GGGSG (SEQ ID NO:2) (Carter et al. at claims 24 and 36).
Mackiewicz et al. teach the linker RGGGGSGGGGSVE, SEQ ID NO:13 (see page 13, lines 9-10).
As above, Lee et al. suggest linking 2-10 monomers of protein G into multimeric constructs, and Jing et al. similarly teach multimeric protein G constructs made up of repetitive units of SEQ ID NO:1.

In regards to claim 12, it would have been obvious to arrive at a tandemly repeated protein comprising the amino acid sequence of SEQ ID NO:4 by preparing a multimeric protein G constructing that contains 8 repeats of SEQ ID NO:1, in view of the teachings of Jing et al. of multimeric constructs of SEQ ID NO:1 as well as the teachings of Lee et al. of constructs having anywhere from 2-10 repeats, as well as the teachings of Carter et al. and Mackiewicz et al. of similar linkers as those that are included in instant SEQ ID NO:4. One of ordinary skill in the art could have combined the prior art elements as claimed in a predictable manner. 
In particular, SEQ ID NO:4 includes the linker GGGGSGGGSVE (7 instances) and one instance of the linker GGGSGGGGSVE (one instance, terminal linker). Jing et al. call for a linker that includes hydrophilic amino acids and further suggest the inclusion of glycine, and each of Carter et al. and Mackiewicz et al. teach Gly-Ser-rich linkers that are similar in sequence to these. One of ordinary skill in the art would have recognized that the sequence of the linker could be varied in a predictable manner in order to achieve the same purpose, namely to link together the protein G domains. Absent evidence of criticality for the currently claimed linker sequences, it would have been obvious to arrive at the claimed invention out of the course of routine optimization, by selecting an appropriate hydrophilic Gly-Ser-rich sequence as claimed.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (JP2011050272).
Matsuzaki et al. is not in the English language, however, English language translations from Espacenet Patent Translate and from Google Patents are of record.

Matsuzaki et al. teach that the immunoglobulin binding domain molecule may be derived from Streptococcus protein G and more specifically may be SEQ ID NO:2 ([0014], [0012], [0020], claim 6). 
SEQ ID NO:2 of Matsuzaki et al. is a protein of 59 amino acids which comprises instant SEQ ID NO:1. See also the examiner’s sequence results via SCORE, Result 36 in Search Result file 20200415_101942_us-15-649-184-1.align1000.rag:
RESULT 36
AZG19809
ID   AZG19809 standard; protein; 59 AA.
DE   Streptococcus G protein B1 domain, SEQ ID 2.
KW   G protein; electrophoresis; protein production; western blot.
OS   Streptococcus sp. G148.
CC PN   JP2011050272-A.
CC PD   17-MAR-2011.
CC PF   31-AUG-2009; 2009JP-00200164.
PR   31-AUG-2009; 2009JP-00200164.
CC PA   (UYRY-) UNIV RYUKYU.
CC PI   Matsuzaki G,  Shinkawa T,  Miyata K;
DR   WPI; 2011-C70403/27.
CC PT   New molecular weight marker comprises polyprotein comprising two or more types of immunoglobulin binding domain molecules having an immunoglobulin binding domains that are connected through a linker, useful in Western CC PT   blotting.
XX
CC PS   Claim 6; SEQ ID NO 2; 28pp; Japanese.
XX
CC   The present invention relates to a novel molecular weight marker 
CC   polyprotein comprising two or more types of immunoglobulin binding domain
CC   molecules having an immunoglobulin binding domains that are connected 
CC   through a linker. The invention also provides a method for preparing the 
CC   molecular weight marker. The marker is useful in conventional protein 
CC   electrophoresis; and in western blotting. The present sequence is a 
CC   Staphylococcus G148 G protein (SpG) B1 domain sequence used for preparing
CC   the molecular weight marker of the invention.
XX
SQ   Sequence 59 AA;

  Query Match             100.0%;  Score 287;  DB 18;  Length 59;
  Best Local Similarity   100.0%;  


Qy          1 TYKLVINGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 55
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          5 TYKLVINGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 59

Matsuzaki teach linking the immunoglobulin binding domain molecules into multimers of a trimer or more, such as 2 to 7 immunoglobulin binding domain molecules of one type ([0011], [0020]-[0021], claim 3). The multimers are used as molecular weight markers and the reference teaches that by increasing the number of immunoglobulin binding domain molecules to be linked, a wider range of molecular weight can be covered [0021].
Matsuzaki et al. therefore teach tandemly repeated proteins comprising multimers of SEQ ID NO:1, such as 2-7 repeats, or trimers or more (i.e. 3 or more), and including one or more linkers that link the repeats, but do not specifically teach 8-20 repeats.
However, in such a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Absent evidence of criticality for the claimed range, it would have been obvious to arrive at the claimed invention out of the course of routine optimization, simply by choosing a desired number of repeats of SEQ ID NO:2 in order to prepare the “trimers or more” multimers of Matsuzaki et al. 
In addition, while Matsuzaki et al. only explicitly suggest 2-7 repeats or a multimer that is “a trimer or more”, it would have been obvious to one of ordinary skill in the art to provide an increased number of repeats, such as 8 repeats, so that the resulting multimer could be used as a molecular weight marker in order to cover an even higher molecular weight range. One skilled in the art would have had a reasonable expectation of success because Matsuzaki et al. teach multimers of a trimer or more as being suitable.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered.
With respect to the objection to the specification as containing new matter, Applicant has submitted Supplementary document 1 and argues that the amendments (of 2/13/2020) represent correction of an obvious error. Counsel argues that based on the alignment of C1-C3 fragments provided in pages 5 and 6 of Supplementary document 1, persons having ordinary skill in the art would understand that the original description contained obvious errors. 
The additional evidence has been considered, but is not persuasive to overcome the rejection for reasons of record. 
An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
In this case, Supplementary document 1 is a UniProt database entry (P19909) dated 2020. The instant specification does not refer to UniProt database entry P19909. Such information, for example, has not been incorporated by reference. Thus, the record is not clear that one skilled in the art would immediately understand the disclosed protein to correspond to the particular database entry P19909. 
Furthermore, the information to which Applicant points is from the database entry as it currently exists (dated 2020), and not as it existed at the time of filing. Comparison of the version 131 (10-May-2017) to current 153 (07-April-2021) indicates that the information being relied on appears to have been subsequently added to the database entry after the filing date of the instant application. See the attached.

Based on the evidence currently of record, it cannot be ruled out (for example) that different researchers may have defined the boundaries of these fragments in different ways, and/or used different numbering schemes or nomenclature, that the precise boundaries were refined after the time of the invention, etc.
In summary, the record is still not clear that the changes represent correction of an “obvious error” that would have been recognized as such by the ordinary artisan, and that the particular changes made would have been foreseen as the appropriate correction.
For these reasons, the objection to the specification as containing new matter is maintained. 
The claims are not affected, since they do not recite the added matter.
With respect to the § 103 rejections based on Jing et al. in view of Kossiakoff et al., the rejection is withdrawn as above. However, certain of the arguments will be addressed below as they may be relevant to the new grounds of rejection based on the combination of Jing and Lee.
	Applicant argues that Jing does not teach or suggest repeats of a C2 fragment more than 6 times, but Lee teach analogous multimeric constructs having 2-10 repeats of protein G. 
Counsel argues that the bacterial expression system of Jing would lead to protein precipitation when expressing more than 6 repeats. 
To be of probative value, any objective evidence should be supported by actual proof. Objective evidence which must be factually supported by an appropriate affidavit or declaration 
In this case, Applicant does not point to any portion of the reference, or other evidence of record, in support of the position that protein precipitation would occur when expressing more than 6 repeats. Arguments of counsel cannot take the place of factually supported objective evidence. 
In this case, Jing does not express for example that they tried and failed to express more than 6 repeats. Furthermore, Lee et al. taught that a person skilled in the art “will be able to prepare a protein G polymorphism using an appropriate number of monomers”, and specifically suggest multimers made up of 2-10 monomers. Likewise, Kossiakoff, previously relied upon, taught that protein G domains can be efficiently linked together up to at least 10 copies.
Therefore, it is maintained the evidence of record indicates that one skilled in the art would have had a reasonable expectation of success in modifying the protein of Jing et al. so as to have, for example, 8 repeats rather than 6.
Applicant argues that Kossiakoff implies that their protein G contains different amino acids from its original counterpart. Applicant argues that one would understand that the disclosure of Kossiakoff is not able to support more than 6 repeats of C2 fragment without any problems, such as the problem of precipitation. See item 4 of the reply.
This is not found persuasive as above, no evidence has been presented to support a “problem of precipitation”. As Applicant notes, Kossiakoff indicate that they modified amino acids for a different purpose (binding to Fab fragments). The reference does not contain any suggestion that the modifications were made to avoid precipitation or other issues attributable to the use of more than 6 repeats.

These remarks are not understood as this seems to be exactly what is claimed, and so would seem to equally apply to the Applicant’s invention.
With respect to Matsuzaki, Applicant argues that the reference fails to teach or suggest multiple repeats of SEQ ID NO:1, and fails to provide guidance on how to select the claimed fragment and repeat it multiple times (item 7 of the reply).
This is not found persuasive because the reference teaches “a polyprotein in which immunoglobulin binding domain molecules having an immunoglobulin binding domain are linked in multiple tandems” (e.g., [0019]), thus consecutively linked, and the immunoglobulin binding domain molecule may SEQ ID NO:2, which comprises SEQ ID NO:1 ([0014], [0012], [0020], claim 6). Thus, tandemly linking SEQ ID NO:2 as suggested by Matsuzaki would result in multiple repeats of SEQ ID NO:1, with no “select[ion]” required.
The claims are open to the possibility of additional amino acids in addition to SEQ ID NO:1 in reciting the open transitional language “comprising” as well as the recitation of unspecified “linkers”, which could be of any sequence, including other amino acids of protein G. Therefore, when the claims are given their broadest reasonable interpretation, they do not exclude Matsuzaki.
With respect to the secondary references Carter and Mackiewiz, Applicant argues that the references are irrelevant to repeats of protein G fragment (reply at item 8), which is unpersuasive because the references relate to linkers for linking protein sequences. The ordinary artisan would have viewed such teachings as pertinent to other contexts in which protein sequences were being linked together, as in Jing and/or Lee. In fact, Lee expressly teaches that any linker used to link 
Applicant argues for unexpected efficacy, pointing to the previously submitted Declaration (reply at item 9). These arguments were previously addressed (Final Office action mailed 4/22/2020, pages 20-22).
Applicant further argues that the “non-linear” property as shown in the Declaration is non-obvious and unexpected in view of the prior art.
However, it is maintained that evidence of unexpected results would need to be commensurate in scope with the claims. See MPEP 716.02(d). 
In this case, the Declaration refers only to “8 repeats of the amino acid sequence of SEQ ID NO:1”, which is compared with “4 repeats” and “2 repeats” (numbered item 4; Fig. 1).
It has not been established that the particular range of 8-20 is critical, since the argued “non-linear” effect has not been shown to arise exclusively with 8-20 repeats. Rather, the evidence submitted seems to show that the argued “non-linear” effect also arises for repeats outside of this range (e.g. going from 2 to 4 repeats). Also, no evidence of criticality has been demonstrated for the upper part of the range (upper limit of 20 repeats). 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to support the criticality of the claimed range.
Furthermore, the Declaration refers only to “8 repeats of the amino acid sequence of SEQ ID NO:1”, with no further detail. It cannot be verified from this description that the data are commensurate in scope with the claims, insofar as there is no mention of whether the repeats are tandemly repeated and if the repeats are separated by one or more linkers, as in claim 1. There is not enough information provided to determine if the effects would be observed in all instances of “8 repeats of the amino acid sequence of SEQ ID NO:1”, for any type of linkage, for all or no linkers, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699